Name: Commission Regulation (EEC) No 1204/88 of 2 May 1988 on the supply of refined rape seed oil to India as food aid
 Type: Regulation
 Subject Matter: Asia and Oceania;  processed agricultural produce;  cooperation policy
 Date Published: nan

 3 . 5. 88 Official Journal of the European Communities No L 115/ 17 COMMISSION REGULATION (EEC) No 1204/88 of 2 May 1988 on the supply of refined rape seed oil to India as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as amended by Regulation (EEC) No 3785/87 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organiza ­ tions eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, by its Decision of 1 October 1987 on the supply of food aid to India, the Commission allocated to this country 9 000 tonnes of refined rape seed oil to be supplied free at port of landing  landed ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the award of a contract for the supply of refined rape seed oil to India in accordance with the provisions of Regulation (EEC) No 2200/87 and with the conditions laid down in the Annex hereto. Article 2 ' This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 2 May 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 356, 18 . 12. 1987, p. 8 . (3) OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . No L 115/ 18 Official Journal of the European Communities 3 . 5 . 88 ANNEX 1 . Operation No ('): 201 /88 2. Programme : 1987 3. Recipient : India 4. Representative of the recipient ^) : Embassy of India, chaussÃ ©e de Vleurgat 217, 1050 Bruxelles, Mr Banerjee, Counsellor, tel. 6409734, telex 22510 Indem B 5. Place or country of destination : India (3) 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (4) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under IIIA.1 ) 8 . Total quantity : 9 000 tonnes net 9 . Number of lots : five (A : 2 000 tonnes ; B : 2 000 tonnes ; C : 2 000 tonnes ; D : 2 000 tonnes ; E : 1 000 tonnes) 10. Packaging and marking : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under III.B) :  metal cans of 5 litres or 5 kilograms,  the cans must be packed in cartons, with four cans per carton,  shipment to take place in 20-foot containers,  the cans must carry the following wording : 'ACTION No 201 /88 / EUROPEAN ECONOMIC COMMUNITY / FOOD AID TO INDIA / REFINED RAPESEED OIL / EDIBLE GRADE' and indicate the content in litres or kilograms 1 1 . Method or mobilization : Community market 1 2. Stage of supply 0 : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Calcutta 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment stage : A : 1 to 31 July 1988 B : 1 to 31 August 1988 C : 1 to 30 September 1988 D : 1 to 31 October 1988 E : 1 to 30 November 1 988 18 . Deadline for the supply A : 15 September 1988 B : 15 October 1988 C : 15 November 1988 D : 15 December 1988 E : 15 January 1989 19. Procedure for determining the costs of supply (*): tendering 20. Date of expiry of the period allowed for submission of tenders : 17 May 1988 not later than 12 noon. Tenders shall be valid until 12 midnight on 18 May 1988 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 31 May 1988 not later than 12 noon . Tenders shall be consi ­ dered valid until 12 midnight on 1 June 1988 (b) period for making the goods available at the port of shipment : A : 15 July to 15 August 1988 B : 15 August to 15 September 1988 C : 15 September to 15 October 1988 D : 15 October to 15 November 1988 E : 15 November to 1 5 December 1 988 3.-5. 88 Official Journal of the European Communities No L 115/ 19 (c) deadline for the supply : A : 1 October 1988 B : 1 November 1988 C : 1 December 1988 D : 1 January 1989 E : 1 February 1 989 22. Amount of the tendering security : 1 5 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, bÃ ¢timent Berlaymont, bureau 6/73, 200, rue de la Loi, B-1049 Bruxelles Telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer :  Notes : [') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : EEC Delegation, YMCA Building, Jai Singh Road, New Delhi 10001 . Tel . 344222. (3) Address of the recipient : Mr A. M. Desai, Chief Marketing Manager, Edible Oil (Imports), The State Corporation of India Ltd, Chandralok, 36 Janpath, New Delhi 110001 . (4) The successful tenderer shall deliver to the beneficiary :  a certificate from an official entity certifying that for the products to be delivered the standards appli ­ cable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must be endorsed by the Indian Embassy in the country of origin and must indicate the levels of caesium- 134 and caesium-137,  a certificate certifying that the products to be delivered are free of argemone oil and hydrocyanic acid (ferric-chloride test negative). (*) The commodities shall be supplied in containers which fully meet the sanitary standard and which will have no harmful effect on the products . The containers used for transporting fish, fertilizer or hazardous chemicals are not accepted. The supplier is responsible for the delivery of the containers up to the port of destination terminal but not for the unloading of the commodities. In case of commodities delivered port of landing, in application of Article 9 (4) of EEC Regulation (EEC) No 2200/87, the containers will be forwarded by the recipient to the supplier in order to be loaded, trans ­ ported from the factory to the port and loaded on the ship by the latter. (*) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. Q In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05